Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-18, and 20 are rejected under 35 USC 103 for being unpatentable over Chun et al. (US 2018/0068535 A1) in view of Chui et al. (US 2020/0065381 A1).
Regarding Claims 1 and 20, Chun discloses an apparatus for processing data between neighbors based on artificial intelligence comprising: 
a first communication device receiving a first data representing a state of a first neighbor as to inconveniences (¶30 and Fig. 1, first communication device 100 for neighbor in lower floor; ¶¶31-32, first communication device receives and processes information regarding status of first neighbor regarding a state of absence, a state of care, or a state of requesting for noise reduction); and 
a second communication device outputting a second data to a second neighbor spatially apart from the first neighbor (¶30 and Fig. 1, second communication device 110 for neighbor in an upper floor for showing resultant state of lower floor neighbor output from communication unit 104 of the first communication device 100 per ¶¶56-57), 
wherein the second data is a data selectively converted into either an expression that is softened (Fig. 3D) or an expression that does not include privacy information on occupancy or absence of the first neighbor according to a meaning of the first data (compare ¶39 with ¶41, see also Fig. 3C, green light 1103cb indicates a state of absence or careful consideration which means to let people in the upper floor stay freely without worrying about making noises versus Fig. 3A where private information such as whether presence or absence is directly exposed to the upstairs neighbor), the inconveniences are caused by the second neighbor (¶51, down stairs resident can inform upstairs neighbor exercising care not to generate noise), and the first data is an expression indicating the degree of acceptance of the first neighbor as to the inconveniences including information on whether the first neighbor is absent (¶32, ¶42, and Fig. 3, lower floor resident can input state information into input unit 101 corresponding to resultant state of the lower floor resident; e.g., ¶39, inputting considerate mode let the people in the upper floor stay freely without worrying about making noises or non-considerate mode requesting upstairs resident to refrain from making noises where green light 103cb indicates considerate mode meaning a state of absence or careful consideration).
Regarding Claim 16, Chun discloses an apparatus for processing data between neighbors based on artificial intelligence comprising: 
a communication device receiving a first data representing the state of the first neighbor as to the inconveniences, wherein the first data is processed to be converted into a second data to be transmitted to a spatially apart second neighbor (¶30 and Fig. 1, first communication device 100 for neighbor in lower floor; ¶¶31-32, first communication device receives and processes information regarding status of first neighbor regarding a state of absence, a state of care, or a state of requesting for noise reduction; ¶30 and Fig. 1, second communication device 110 for neighbor in an upper floor for showing resultant state of lower floor neighbor output from communication unit 104 of the first communication device 100 per ¶¶56-57), 
the second data is a data selectively converted into either an expression that is softened (Fig. 3D) or an expression that does not include privacy information on occupancy or absence of the first neighbor according to a meaning of the first data (compare ¶39 with ¶41, see also Fig. 3C, green light 1103cb indicates a state of absence or careful consideration which means to let people in the upper floor stay freely without worrying about making noises versus Fig. 3A where private information such as whether presence or absence is directly exposed to the upstairs neighbor), the inconveniences are caused by the second neighbor (¶51, down stairs resident can inform upstairs neighbor exercising care not to generate noise), and the first data is an expression indicating the degree of acceptance of the first neighbor as to the inconveniences including information on whether the first neighbor is absent (¶32, ¶42, and Fig. 3, lower floor resident can input state information into input unit 101 corresponding to resultant state of the lower floor resident; e.g., ¶39, inputting considerate mode let the people in the upper floor stay freely without worrying about making noises or non-considerate mode requesting upstairs resident to refrain from making noises where green light 103cb indicates considerate mode meaning a state of absence or careful consideration).
Regarding Claim 17, Chun discloses an apparatus for processing data between neighbors based on artificial intelligence comprising: 
a communication device outputting to a spatially apart second neighbor a second data converted from a first data representing the state of the first neighbor as to the inconveniences (¶30 and Fig. 1, second communication device 110 for neighbor in an upper floor for showing resultant state of lower floor neighbor output from communication unit 104 of the first communication device 100 per ¶¶56-57; ¶¶31-32, first communication device receives and processes information regarding status of first neighbor regarding a state of absence, a state of care, or a state of requesting for noise reduction); 
wherein the second data is a data selectively converted into either an expression that is softened (Fig. 3D) or an expression that does not include privacy information on occupancy or absence of the first neighbor according to a meaning of the first data (compare ¶39 with ¶41, see also Fig. 3C, green light 1103cb indicates a state of absence or careful consideration which means to let people in the upper floor stay freely without worrying about making noises versus Fig. 3A where private information such as whether presence or absence is directly exposed to the upstairs neighbor), the inconveniences are caused by the second neighbor (¶51, down stairs resident can inform upstairs neighbor exercising care not to generate noise), and the first data is an expression indicating the degree of acceptance of the first neighbor as to the inconveniences including information on whether the first neighbor is absent (¶32, ¶42, and Fig. 3, lower floor resident can input state information into input unit 101 corresponding to resultant state of the lower floor resident; e.g., ¶39, inputting considerate mode let the people in the upper floor stay freely without worrying about making noises or non-considerate mode requesting upstairs resident to refrain from making noises where green light 103cb indicates considerate mode meaning a state of absence or careful consideration).
Regarding Claim 18, Chun discloses an apparatus for processing data between neighbors based on artificial intelligence comprising: 
a memory storing instructions executable by a computer (¶104); 
a processor, by executing the instructions, that receives a first data representing a state of a first neighbor as to inconveniences (¶9 and ¶104, first communication device including a first processor (Fig. 2, processing control unit 102) receives and processes information on a state of first neighbor from input interface; ¶¶31-32, first communication device receives and processes information regarding status of first neighbor regarding a state of absence, a state of care, or a state of requesting for noise reduction) and generates second data to be transmitted to a spatially apart second neighbor by analyzing a meaning of the first data and converting expression of the first data to another expression while maintaining the meaning (¶30 and Fig. 1, second communication device 110 for neighbor in an upper floor for showing resultant state of lower floor neighbor output from communication unit 104 of the first communication device 100 per ¶¶56-57 where lower floor neighbors input states are converted into considerate mode indications or non-considerate mode indications as resultant state information); and 
an input and output interfaces receiving the first data and outputting the second data (Fig. 2, input unit 101 and communication unit 104); 
wherein the second data is a data selectively converted into either an expression that is softened (Fig. 3D) or an expression that does not include privacy information on the occupancy or absence of the first neighbor according to the meaning of the first data (compare ¶39 with ¶41, see also Fig. 3C, green light 1103cb indicates a state of absence or careful consideration which means to let people in the upper floor stay freely without worrying about making noises versus Fig. 3A where private information such as whether presence or absence is directly exposed to the upstairs neighbor), the inconveniences are caused by the second neighbor (¶51, down stairs resident can inform upstairs neighbor exercising care not to generate noise), and the first data is an expression indicating the degree of acceptance of the first neighbor as to the inconveniences including information on whether the first neighbor is absent (¶32, ¶42, and Fig. 3, lower floor resident can input state information into input unit 101 corresponding to resultant state of the lower floor resident; e.g., ¶39, inputting considerate mode let the people in the upper floor stay freely without worrying about making noises or non-considerate mode requesting upstairs resident to refrain from making noises where green light 103cb indicates considerate mode meaning a state of absence or careful consideration).
Further regarding claims 1, 16-18 and 20, the claim preamble statements all recite purpose or intended use of the apparatus for processing data between neighbors based on artificial intelligence that appear to require artificial intelligence as a limitation to processing said data. 
Chun does not teach processing data between neighbors based on artificial intelligence. 
Chui teaches a server system (¶16 and Fig. 1, computer 101 implementation as a server) for processing data between sender / first communication device (¶40 and Fig. 1, author computer as message source 151; ¶88, cell phone 54A implementation) and recipient / second communication device (¶55 and Fig. 1, message receiver 153 being a smart phone) based on artificial intelligence (¶49, employing machine learning mechanism to understand how different recipients perceive textual communication).
Chun requires that communication devices 100 and 110 implemented by smartphones (¶33, first communication device 100 being a smartphone having smartphone application for lower level neighbor to issue request for noise reduction; ¶96, second communication device 110 being a smartphone) are connected in a bidirectional communication manner to allow neighbors to give feedbacks regarding source for the noise (¶51).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the smartphones of Chun with artificial intelligence / machine learning to process textual bidirectional feedbacks between the neighbors (with one being the sender and the other being the recipient) in order to understand how different recipients (i.e., upstairs residents) perceive textual communications (Chui, ¶49).
Regarding Claim 2, Chun discloses wherein the meaning of the first data consists of a request-for-quietness mode in which the first neighbor requests the second neighbor to refrain from making inter-floor noise (¶39, non-considerate mode where upstairs resident is requested to refrain from making noise) and a considerate mode in which the inter-floor noise is acceptable to the first neighbor (¶39, considerate mode).
Regarding Claim 3, Chun discloses wherein the second data includes at least one of an audio data and a visual data (Fig. 4 and ¶60), and when both the audio data and the visual data are output, the time during which the visual data is displayed on is longer than the time during which the audio data is output (¶60, red light is flickered from time t3 to t4 from input time and is maintained in a lighted state, in one example, for 30 minutes after time t4 where various alarm sounds can be made to sound simultaneously with or without blinking (i.e., Fig. 4 showing blinking between t3 and t4, which means alarm blinks during t3 and t4 while red light is on from t3 to t5, far longer than the time alarm was made to blink)).
Regarding Claim 4, Chun discloses wherein when the meaning of the first data represents the considerate mode, the second data is represented by at least the visual data (¶40, in considerate mode, green light is turned ON; see also ¶47, recognizing resultant state of downstairs neighbor via green light, yellow light, and red light; ¶¶48-49, send resultant state of lower floor neighbor to second communication device 110), and the visual data is displayed on for a predetermined period before another first data representing the state of the first neighbor is received by the second communication device (Fig. 4, ¶60, in one example, after t4 when red light is blinking, the red light is maintained for 30 minutes before red light is turned off and yellow light is on).
Regarding Claim 5, Chun discloses allowing bidirectional communication (¶51) but does not disclose wherein the second data is generated through a natural language understanding module that analyzes the meaning of the first data and a reconciliation module that maintains the meaning but converts it into another expression.
Chui teaches a server (Fig. 1, computer 101) having a natural language understanding module that analyzes meaning of first data authored by a sender to generate second data where a reconciliation module maintains the meaning (Abstract, probable interpreted tone for recipients of the modified outgoing message matches sender intended tone for the modified outgoing message) but converts it into another expression (¶40, receiving a proposed message by author from message source 151 / author computer; ¶¶44-45, perform contextual analysis / natural language processing to determine the meaning and context of ideas found in the message to determine if the message is too hostile or angry by removing trigger words while adding conciliatory language).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the smartphones of Chun with natural language understanding module / program subroutines and reconciliation module / program subroutines of Chui when enabling bidirectional communication using smart phones in order to eliminate unnecessary misunderstanding and distrust (Chun, ¶51) when resolving dispute over noise travelling between floors (Chun, ¶61).
Regarding Claim 8, Chun discloses wherein the second communication device automatically switches to an input standby mode for receiving feedback from the second neighbor after the second data is output from the second communication device (¶¶84-85, second communication device 110 determines whether there is a feedback input from upstairs neighbor in response to resultant state signal transmitted from first communication device 100; in one example, if the current state mode is red, generate an OFF signal for red light and blinking signal for yellow light for transmission to first communication device and simultaneously display it on second communication device ).
Regarding Claim 9, Chun discloses at least one of a noise sensor for measuring the magnitude of inter-floor noise generated in a second living space (¶94, sound detection sensor 53 installed and networked with second communication device 110 for detecting the presence or absence of a person on the upper floor) and a camera module capable of photographing an image for image analysis (¶94, motion detector with video analytics 52; e.g., motion detection camera with video analysis per ¶35), wherein the first communication device automatically switches to an input standby mode for receiving the first data when at least one of the image analysis of the reaction of the first neighbor to the inconveniences caused by the second neighbor or level of the inter-floor noise detected by the noise sensor satisfies a predetermined condition (¶95, if it is determined that the upstairs resident is absent via sound detection or video analysis and thus not the noise source, the second communication device 110 processes and outputs a signal of the state mode indicating the upstairs resident’s absence and transmits it to the first communication device 100 such that the feedback signal to the first communication device 100 is input directly by detection units of the second communication device 110).
Regarding Claim 10, Chun discloses wherein each of the first communication device (¶¶34-35, IoT sensor such as motion detection camera with video analysis capability for determining if downstairs resident is absent) and the second communication device are functionally connected to a camera module having an image analysis function (¶94, motion detector with video analytics 52) respectively, the camera module for the first communication device detects whether a person remains in the living space of the first neighbor (¶35, determine if the lower floor resident is in absence state or is staying in) and/or performs the image analysis of reaction of the first neighbor to the inconveniences caused by the second neighbor (¶35, perform video analysis to determine the lower floor residents are staying in and recognize a request for noise reduction; per ¶34, processing signals from IoT sensors to determine resultant state of downstairs neighbor).
Regarding Claim 11, Chun does not disclose wherein the first communication device is configured to present the converted second data to the first neighbor for confirmation from the first neighbor and transmit it to the second communication device upon the confirmation.
Chui teaches the first communication device is configured to present the converted second data to the author for confirmation from the author (¶47, system waits to receive input from author of the message to determine if the modified message should be adjusted) and transmit it to the second communication device upon the confirmation (¶54, if the user decides he/she wants to send the amended message, computer 101 / server sends the content of the modified outgoing message via the internet to message receiver 153 / recipient smartphone).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the smartphones of Chun where the first communication device corresponding to the first neighbor waits for confirmation from the first neighbor before transmitting the second data to the second communication device to let the first neighbor decide if he / she wants to send the converted second data / amended message (Chui, ¶54) in a bidirectional communication manner (Chun, ¶51).
Regarding Claim 12, Chun discloses wherein a first communication device installed in a living space in which the inconveniences are detected (Fig. 1, communication device 100 installed on lower floor; ¶32 and ¶34, processing sensor inputs to determine resultant state of downstairs neighbor such as a state requesting for noise reduction while staying in ) and a second communication device through which the request-for-quietness is transmitted to the second neighbor are communicatively connected to each other (Fig. 1, and ¶49, communication unit 104 in first communication device 100 sends resultant state signal of lower floor neighbor to communication unit 114 of second communication device 110 via wired or wireless communication).
Regarding Claim 13, Chun discloses wherein the first communication device and the second communication device to be paired and communicatively connected with each other are determined based on (i) information a noise source map in which a cause of the inconveniences and residents related thereto are stored in association (¶65, in one example, blinking yellow light indicates (i.e., maps to) resultant state of the downstairs neighbor to change toward non-considerate mode such that is immediately possible to know which particular behavior caused the resultant state of the downstairs neighbor; ¶80, If the second communication device 110 turns the green light on, the upstairs neighbors can recognize that the downstairs neighbor is absent or the noise is not so loud as the downstairs neighbor would be bothered. Thus, the upstairs resident can live freely without having to worry about making noise. On the other hand, when a yellow light or a red light is on in the second communication device 110, the upstairs neighbors will recognize that the downstairs neighbor is present and the behavior on the upper floor caused the noise and the noise was conveyed to the downstairs neighbor; ¶99, when “hearing noise” signal is input, the upstairs neighbor will immediately recognize whether the current upstairs behavior is causing noise travelling between floors), and (ii) information on identification of the first neighbor requesting quietness (¶39, red light indicates non-considerate mode requesting upstairs resident to refrain from making noises; ¶46, i.e., red light indicates or identifies the low floor resident as staying in).
Regarding Claim 14, Chun discloses wherein the pairing connection is made based on an inter-floor information map in which information on identification of a resident or a living space and information on identification of the communication device (¶98, functionalities of the first communication device 100 may be implemented in the smartphone application 500 of the downstairs neighbor, and functionalities of the second communication device 110 may be implemented in the smartphone application of the upstairs neighbor. This is possible only if the neighbors between floors install the corresponding smartphone applications on his own smartphone and register each other as a counterpart neighbor).
Regarding Claim 15, Chun discloses wherein the second data is generated by converting the first data in response to a query of the second neighbor about the degree of acceptance of the first neighbor as to the inconveniences (¶76, users on the lower floor tend to set scale of consideration of the first communication device to be higher so as to be thoughtful to the upstairs neighbor where in return, the upstairs neighbors can be induced to suppress generating noise upon downstairs neighbors’ request; kind consideration of one leads to another consideration of the other neighbor; ¶85, for example, in response to feedback / query from upstairs resident who is not a noise source, the downstairs neighbor can recognize that noise from before was not generated on the upper floor and thus set the scale of consideration higher).
Claim 19 is rejected under 35 USC 103 for being unpatentable over Chui et al. (US 2020/0065381 A1) in view of Ganong, III et al. (US 9131369 B2) and Chun et al. (US 2018/0068535 A1).
Regarding Claim 19, Chui discloses an apparatus for processing data between a sender via a first communication device (¶40 and Fig. 1, author computer as message source 151) and a recipient (¶55 and Fig. 1, message receiver 153 being a smart phone) based on artificial intelligence (¶49, employing machine learning mechanism to understand how different recipients perceive textual communication) comprising a server (¶16 and Fig. 1, computer 101 implementation as a server) comprising: 
a speech-to-text module receiving a voice data from the first communication device and converting the voice data into a text data (¶34, shell 139 is a program that provides an interpreter and an interface between user and operating system to interpret voices; e.g., implement Ganong’s remote server with automatic speech recognition processing / speech to text processing of voice data received from a client mobile device into text; see Ganong, Abstract);
 a natural language understanding module analyzing the text data and understanding the meaning thereof (¶¶44-45, perform contextual analysis / natural language processing to determine the meaning and context of ideas found in the message to determine if the message is too hostile or angry); and 
a reconciliation module receiving the test data and converting the text data into a second data of a more polite and refined expression (¶¶44-45, removing trigger words while adding conciliatory language), and being configured to be connected to a second communication device which outputs the second data in an audio and/or visually to a spatially apart recipient from the sender (¶54, when sender decides he/she wants to send amended message, server computer 101 establishes a telecommunication session between computer 101 and message receiver 153 to send amended content originated from message source 151 / author computer per ¶40); 
wherein the second data is a data selectively converted into either an expression that is softened (¶44, removing any trigger words and adding more conciliatory language). 
Chui does not teach that the sender and recipient are neighbors and thus the first communication device represents a state of a first neighbor as to inter-floor noise and the second communication device outputs second data to a spatially apart second neighbor from the first neighbor. 
Chun discloses an apparatus for processing data between neighbors based on artificial intelligence comprising: 
a first communication device receiving a first data representing a state of a first neighbor as to inconveniences based on inter-floor noise (¶30 and Fig. 1, first communication device 100 for neighbor in lower floor; ¶¶31-32, first communication device receives and processes information regarding status of first neighbor regarding a state of absence, a state of care, or a state of requesting for noise reduction); and 
a second communication device outputting a second data to a second neighbor spatially apart from the first neighbor (¶30 and Fig. 1, second communication device 110 for neighbor in an upper floor for showing resultant state of lower floor neighbor output from communication unit 104 of the first communication device 100 per ¶¶56-57), 
wherein the second data is a data selectively converted into either an expression that is softened (Fig. 3D) or an expression that does not include privacy information on occupancy or absence of the first neighbor according to a meaning of the first data (compare ¶39 with ¶41, see also Fig. 3C, green light 1103cb indicates a state of absence or careful consideration which means to let people in the upper floor stay freely without worrying about making noises versus Fig. 3A where private information such as whether presence or absence is directly exposed to the upstairs neighbor).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the speech to text module (i.e., using Ganong remote server automatic speech recognition on voice signal from client mobile device on Chui’s server computer 101 for author computer 151) natural language understanding module / program subroutines and reconciliation module / program subroutines of Chui on Chun’s apparatus for enabling bidirectional communication using smart phones when processing data between neighbors in order to eliminate unnecessary misunderstanding and distrust (Chun, ¶51) when resolving dispute over noise travelling between floors (Chun, ¶61).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0180395 A1 teaches applying machine learning model trained on training data / historical settlement data on home renovation disputes to predict the likelihood of acceptance of various settlement amounts by mediating parties where the machine learning model provides messages to one or more parties engaged in mediation to encourage settlement.
US 2019/0121842 A1 teaches system for content adjustment where sentiment of message is analyzed and compare to desired sentiment level in order to determine one or more suggested edits for the message. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/21/2022